      Case 4:20-cv-04034 Document 19 Filed on 12/22/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 FREDRIC N. ESHELMAN,

        Plaintiff,
                                                  Case No. 4:20-cv-04034
 v.

 TRUE THE VOTE, INC.,

        Defendant.


                        CERTIFICATE OF INTERESTED PARTIES

       Plaintiff Fredric N. Eshelman submits the following Certificate of Interested Parties,

including persons or entities that are financially interested in this litigation, including parent,

subsidiary, and affiliated corporations, and counsel as requested by the Court’s procedures:

       Plaintiff:

           1. Fredric N. Eshelman, Plaintiff;

           2. Douglas A. Daniels, lead counsel for Plaintiff;

           3. Ronald M. Jacobs, counsel for Plaintiff;

           4. Christopher J. Climo, counsel for Plaintiff;

           5. J. Meghan McCaig, counsel for Plaintiff; and

           6. Sabrina R. Tour, counsel for Plaintiff;



       Defendant:

           1. True the Vote, Inc., Defendant;

           2. Brock Cordt Akers, counsel for Defendant.
     Case 4:20-cv-04034 Document 19 Filed on 12/22/20 in TXSD Page 2 of 3




Dated: December 22, 2020

                                    Respectfully submitted,

                                    /s/ Douglas A. Daniels
                                    Douglas A. Daniels
                                    State Bar No. 00793579
                                    Southern District I.D. Number 19347
                                    Sabrina R. Tour
                                    State Bar No. 24093271
                                    Southern District I.D. Number 2714789
                                    DANIELS & TREDENNICK PLLC
                                    6363 Woodway Dr., Suite 700
                                    Houston, TX 77057-1759
                                    (713) 917-0024 Telephone
                                     (713) 917-0026 Facsimile
                                    Email: doug.daniels@dtlawyers.com
                                    Email: sabrina@dtlawyers.com
                                    ATTORNEY-IN-CHARGE FOR PLAINITFF

                                    OF COUNSEL FOR MR. ESHELMAN:

                                    J. Meghan McCaig
                                    State Bar No. 24070083
                                    Federal I.D. No. 1804619
                                    Meghan.McCaig@tklaw.com
                                    Thompson & Knight LLP
                                    One Arts Plaza
                                    1722 Routh Street, Suite 1500
                                    Dallas, Texas 75201
                                    (214) 969-1700
                                    (214) 969-1751

                                    Ronald M. Jacobs (pro hac vice)
                                    Christopher J. Climo (pro hac vice)
                                    Venable LLP
                                    rjacobs@venable.com
                                    600 Massachusetts Avenue, NW
                                    Washington, D.C. 20001
                                    (202) 344-8215
                                    (202) 344-8300 (facsimile)




                                       2
     Case 4:20-cv-04034 Document 19 Filed on 12/22/20 in TXSD Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of December, 2020, a true and correct copy of the
above and foregoing instrument has been forwarded to counsel of record via ECF and email as
follows:

                     Brock Akers
                     The Akers Firm PLLC
                     3401 Allen Parkway, Suite 101
                     Houston, TX 77019
                     713-583-8662
                     bca@akersfirm.com

                                                  /s/ Douglas A. Daniels
                                                  Douglas A. Daniels




                                              3
